WIGGINTON, Judge.
Knight appeals the circuit court’s denial of his petition for writ of error coram no-bis. In its order, the court recognized that Knight had taken a plenary appeal wherein we affirmed his judgment and corrected sentence. Knight v. State, 434 So.2d 891 (Fla. 1st DCA 1983). In light of our affirmance, the circuit court did not have jurisdiction to entertain Knight’s petition until permission to seek such relief was first obtained from this Court. State v. Woods, 400 So.2d 456 (Fla.1981). Since permission was not sought, the circuit court’s order denying relief, apparently on the petition’s merits, was entered prematurely. Consequently, we affirm the order denying the petition but solely on the basis that it was entered without the court’s having jurisdiction of the cause.
AFFIRMED.
SHIVERS and WENTWORTH, JJ., concur.